NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NAPOLEON PEREA, II,                              No. 12-16243

              Plaintiff - Appellant,             D.C. No. 2:10-cv-02237-CMK

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Craig Kellison, Magistrate Judge, Presiding

                             Submitted May 15, 2014**
                              San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and BOLTON, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
      Napolean Perea II appeals the Eastern District of California’s affirmance of

the denial of his application for supplemental security income.

      The administrative law judge (“ALJ”) did not commit reversible error. The

ALJ properly evaluated Appellant’s credibility and determined that the many

inconsistencies in his statements and testimony undermined his assertions

concerning his ailments’ severity. See Burch v. Barnhart, 400 F.3d 676, 680–81

(9th Cir. 2005). Because the same reasons undermine Appellant’s mother’s Third-

Party Function Report, the ALJ did not commit reversible error by failing to

address it. See Molina v. Astrue, 674 F.3d 1104, 1115, 1122 (9th Cir. 2012). The

ALJ also properly discounted the opinions of examining physicians Dr. Wakefield

and Dr. Kalman because they were inconsistent with Appellant’s stated daily

activities. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001). The ALJ

did not ignore Dr. Conte’s and Dr. DeSouza’s opinions and properly accepted them

and included their limitations in the residual functional capacity (“RFC”). See

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173–75 (9th Cir. 2008). The

hypothetical individual the ALJ posed to the vocational expert (“VE”) properly

included all the limitations the ALJ included in Appellant’s RFC. See Magallanes

v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989). Finally, there is no evidence that

the VE’s testimony was inconsistent with the Dictionary of Occupational Titles
(“DOT”), so the ALJ’s failure to ask whether the VE’s testimony was consistent

with the DOT was harmless. See Molina, 674 F.3d at 1115.

      AFFIRMED.